DETAILED ACTION
The present office action is in response to claims filed on 08/15/2019.  Claims 1 – 8 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8, lines 4-5, recite “a valve is provided in each connection passage to selectively open and close the connection passage”, which should recite “a valve is provided in each of the connection passages to selectively open and close the respective connection passage”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al.(U.S. Pre-Grant Publication No. 2008/0248736) in view of Shindo et al. (U.S. Patent No. 7,434,608).
Regarding Claim 1, Aoki shows (Figures 1 and 4): 
A vehicle (vehicle, title; vehicle partially illustrated in Figure 1) air conditioner (air conditioner illustrated in Figure 4) comprising:
an outlet (44; “the console air-blowing outlet portions 44 include a right console air-blowing outlet portion (not shown) for blowing the conditioned air toward the front right seat and a left console air-blowing outlet portion for blowing the conditioned air toward the front left seat”, Paragraph 0033) that is provided on a side surface (the left and right side surfaces of 4) of a center console (4), which is located, in a vehicle width direction (the width of the car from the front right seat to the front left seat, as illustrated in Figure 1), on an inner side (the right console air-blowing outlet portion 44 is on the inner side of the front right seat; the left console air-blowing outlet portion 44 is on the inner side of the front left seat) of a seat (the front right seat and the front left seat, respectively) in which an occupant (a passenger sits in the front right seat and a driver sits in the front left seat) of the vehicle (vehicle, title; vehicle partially illustrated in Figure 1) is seated, wherein the outlet (44; “the console air-blowing outlet portions 44 include a right console air-blowing outlet portion (not shown) for blowing the conditioned air toward the front right seat and a left console air-blowing outlet portion for blowing the conditioned air toward the front left seat”, Paragraph 0033) blows air (conditioned air, Paragraph 0033) toward (“the console air-blowing outlet portions 44 include a right console air-blowing outlet portion (not shown) for blowing the conditioned air toward the front right seat and a left console air-blowing outlet portion for blowing the conditioned air toward the front left seat”, Paragraph 0033; it is noted the passenger sits in the front right seat and the driver sits in 
a door outlet (43) that is provided on a side surface (the inner side surface of the right and left doors 5; “door air-blowing outlet portions 43 are formed on side doors (right and left doors) 5 of the vehicle”, Paragraph 0031) of a door trim (the interior side trim of right and left doors 5), which is located, in the vehicle width direction (the width of the car from the front right seat to the front left seat, as illustrated in Figure 1), on an outer side (the right door air-blowing outlet portion 43 is on the outer side of the front right seat; the left door air-blowing outlet portion 43 is on the outer side of the front left seat) of the seat (the front right seat and the front left seat, respectively).
However, Aoki lacks showing an inlet that is provided on the side surface of the door trim, wherein the inlet draws in the air blown from the outlet. 
In the same field of endeavor of a vehicle air conditioning, Shindo teaches (Figures 10, 11A, and 11B):
It is known in the vehicle art to provide an air conditioning unit (26) in a door (32) connected to an outlet (in the first mode illustrated in Figure 11B, 24 is an air outlet; in the second mode illustrated in Figure 11A, 23 is an air outlet) and an inlet (in the first mode illustrated in Figure 11B, 23 is an air inlet; in the second mode illustrated in Figure 11A, 24 is an air inlet) on a side surface (the inner side surface of the right and left doors 32) of a door trim (the interior side trim of right and left doors 32). 
Further, “in cooling mode… shown in Figure 11A… the air, sucked from the second air openings 24 and then cooled by the cooling heat exchanger 27, is discharged upward along the window 31 from the first air opening 23.  The air discharged upward along the window 31 acts like an air curtain and, as a result, the amount of sunlight through the window 31 is 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the left and right doors with respective left and right outlets shown by Aoki to each include a door air conditioner with an air inlet, as shown by Shindo, to provide the benefit of reducing the amount of sunlight through the door window in the cooling mode and reducing the amount of cool air fallen toward feet of the passenger in heating mode.  
It is noted Aoki shows each respective outlet 44 blows conditioned air across the passenger toward the door and Shindo teaches the inlet (23 in the first mode/24 in the second mode) is under negative pressure (in Figure 10, 23 is downstream of fan 11 in the first mode and 24 is downstream of 11 in the second mode).  
Accordingly, in combination, it is inherent that the inlet (Shindo: in the first mode illustrated in Figure 11B, 23 is an air inlet; in the second mode illustrated in Figure 11A, 24 is an air inlet) draws in (due to the negative pressure created by Shindo’s fan 11 in the door; air is drawn from higher pressure toward lower pressure) the air (Aoki: conditioned air, Paragraph 0033) blown out from the outlet (Aoki: 44; “the console air-blowing outlet portions 44 include a right console air-blowing outlet portion (not shown) for blowing the conditioned air toward the front right seat and a left console air-blowing outlet portion for blowing the conditioned air toward the front left seat”, Paragraph 0033).

Regarding Claim 4, Aoki shows (Figures 1 and 4):
The center console (4) incorporates a part of (as illustrated in Figures 1 and 4, all of console air conditioning unit 2 is contained within console 4) a connection passage (50; “the case forms an air passage therein”, Paragraph 0050) connected to (as illustrated in Figure 4) the outlet (44; “the console air-blowing outlet portions 44 include a right console air-blowing outlet portion (not shown) for blowing the conditioned air toward the front right seat and a left console air-blowing outlet portion for blowing the conditioned air toward the front left seat”, Paragraph 0033); and
a heater (54) that warms air (“a heater core 54 is disposed downstream of the evaporator 43 for heating air that has passed through the evaporator 53”, Paragraph 0052) in the connection passage (50; “the case forms an air passage therein”, Paragraph 0050) is arranged in (as illustrated in Figure 4) the part of (as illustrated in Figures 1 and 4, all of console air conditioning unit 2 is contained within console 4) the connection passage (50; “the case forms an air passage therein”, Paragraph 0050) that is located inside (as illustrated in Figures 1 and 4, all of console air conditioning unit 2 is contained within console 4) the center console (4). 

Regarding Claim 5, the combination of Aoki (Figures 1 and 4) and Shindo (Figures 10, 11A, and 11B) teaches:
The outlet (Aoki: 44; “the console air-blowing outlet portions 44 include a right console air-blowing outlet portion (not shown) for blowing the conditioned air toward the front right seat and a left console air-blowing outlet portion for blowing the conditioned air toward the front left seat”, Paragraph 0033) is one of two outlets that are respectively provided on opposite side surfaces (Aoki: the right side surface and the left side surface) of 
the inlet (Shindo: in the first mode illustrated in Figure 11B, 23 is an air inlet; in the second mode illustrated in Figure 11A, 24 is an air inlet) is one of two inlets (in combination, Shindo’s 23/24 is incorporated into the inner side surfaces of both Aoki’s right and left doors 5) that are respectively provided on side surfaces (Aoki: the inner side surface of the right and left doors 5; “door air-blowing outlet portions 43 are formed on side doors (right and left doors) 5 of the vehicle”, Paragraph 0031) of door trims (the interior side trim of right and left doors 5) on opposite sides in the vehicle width direction (Aoki: the width of the car from the front right seat to the front left seat, as illustrated in Figure 1).

Regarding Claim 6, the combination of Aoki (Figures 1 and 4) and Shindo (Figures 10, 11A, and 11B) teaches:
The outlet (Aoki: 44; “the console air-blowing outlet portions 44 include a right console air-blowing outlet portion (not shown) for blowing the conditioned air toward the front right seat and a left console air-blowing outlet portion for blowing the conditioned air toward the front left seat”, Paragraph 0033) is one of two outlets that are respectively provided on opposite side surfaces (Aoki: the right side surface and the left side surface) of the center console (Aoki: 4) om the vehicle width direction (Aoki: the width of the car from the front right seat to the front left seat, as illustrated in Figure 1); and
the inlet (Shindo: in the first mode illustrated in Figure 11B, 23 is an air inlet; in the second mode illustrated in Figure 11A, 24 is an air inlet) is one of two inlets (in combination, Shindo’s 23/24 is incorporated into the inner side surfaces of both Aoki’s right 

Regarding Claim 7, Aoki shows (Figures 1 and 4):
A valve (60) is provided in the connection passage (50; “the case forms an air passage therein”, Paragraph 0050; it is noted 60 selectively opens and closes the console outlet of connection passage 50) to selectively open and close (“side door 60… selectively opens and closes the console opening 58”, Paragraph 0053) the connection passage (50; “the case forms an air passage therein”, Paragraph 0050).  

Regarding Claim 8, the combination of Aoki (Figures 1 and 4) and Shindo (Figures 10, 11A, and 11B) teaches:
The center console (Aoki: 4) incorporates parts of (Aoki: as illustrated in Figures 1 and 4, all of console air conditioning unit 2 is contained within console 4) connection passages (Aoki: the connection passage from air suctioning portion 51 to the right console air-blowing portion 44 and the connection passage from air suctioning portion 51 to the left console air-blowing portion 44, as illustrated in Figure 4) respectively connected to (Aoki: as illustrated in Figure 4) the outlets (Aoki: 44; “the console air-blowing outlet portions 44 include a right console air-blowing outlet portion (not shown) for blowing the conditioned 
a valve (Aoki: 60) is provided in (Aoki: as illustrated in Figure 4, each connection passage includes 60) each connection passage (Aoki: the connection passage from air suctioning portion 51 to the right console air-blowing portion 44 and the connection passage from air suctioning portion 51 to the left console air-blowing portion 44, as illustrated in Figure 4) to selectively open and close (Aoki:  “side door 60… selectively opens and closes the console opening 58”, Paragraph 0053; “console opening 58 is in communication with the console air-blowing outlet portions through a console duct (not shown)) the respective connection passage (Aoki: the connection passage from air suctioning portion 51 to the right console air-blowing portion 44 and the connection passage from air suctioning portion 51 to the left console air-blowing portion 44, as illustrated in Figure 4).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al.(U.S. Pre-Grant Publication No. 2008/0248736) and Shindo et al. (U.S. Patent No. 7,434,608), as recited in Claim 1 above, further in view of Nishina et al. (U.S. Pre-Grant Publication No. 2017/0087958).
Regarding Claim 2, the combination of Aoki (Figures 1 and 4) and Shindo (Figures 10, 11A, and 11B) teaches:
The outlet (Aoki: 44; “the console air-blowing outlet portions 44 include a right console air-blowing outlet portion (not shown) for blowing the conditioned air toward the front right seat and a left console air-blowing outlet portion for blowing the conditioned air toward the front left seat”, Paragraph 0033) is configured to (Aoki: via 2, as illustrated in Figure 4; “a heater core 54 is disposed downstream of the evaporator 43 for heating air 
the inlet (Shindo: 23) is located above (Shindo: as illustrated in Figure 10, 23 is located proximate the window of the door and above the seat surface; it is noted Aoki clearly illustrates the window and 43 being located in the door 5 above the horizontal seat surface of 6) a seating face (Aoki: the horizontal seating surface of 6) of the seat (Aoki: the front right seat and the front left seat, respectively).
However, the combination does not explicitly teach Aoki’s outlet 44 in console 4 is located above the seating face. 
In the same field of endeavor of vehicle air conditioning, Nishina teaches (Figure 3A):
It is known in the art for an outlet (53) that is provided on (as illustrated in Figure 3A) a side surface of a center console (26) to be located above (as illustrated in Figure 3A) a seat facing (the upper horizontal surface of 41) of a seat (24).  
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the location of the outlet in the center console shown by Aoki to be located above the seat facing of the seat, as taught by Nishina, to increase passenger comfort by drawing the conditioned air directly across the legs and lower torso of the occupant in the respective seat, creating a blanket of conditioned air.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al.(U.S. Pre-Grant Publication No. 2008/0248736) and Shindo et al. (U.S. Patent No. 7,434,608), as recited in Claim 1 above, further in view of Honda Motor Co. (Japanese Patent Publication JP2007261326A, original document and English Machine translation provided by Applicant on IDS filed 09/23/2021 and is relied upon below).
Regarding Claim 3, the combination of Aoki (Figures 1 and 4) and Shindo (Figures 10, 11A, and 11B) teaches:
A side door (Aoki: right and left doors 5) of the vehicle (Aoki: vehicle, title; vehicle partially illustrated in Figure 1) in which the door trim (Aoki: the interior side trim of right and left doors 5) is provided and the inlet (Shindo: in the first mode illustrated in Figure 11B, 23 is an air inlet; in the second mode illustrated in Figure 11A, 24 is an air inlet) that draws in the air. 
However, the combination lacks teaching the side door includes a discharge port that discharges the air that has been drawn into the inlet to an outside of the vehicle.
In the same field of endeavor of vehicle door structures, Honda Motor Co teaches (Figures 1, 2, 3a, and 3b):
It is known in the vehicle door art for a side door (21) to include a discharge port (63) that discharges (“the suction port 64 of the casing is opened.  The cold air in the first space 41a is guided to outside 31 (negative pressure side) through the suction port 63, the opening 64b of the diaphragm 64, and the discharge port 62, and is discharged to the outside 31 as shown by an arrow”, Paragraph 0034-0035) air (as illustrated by air flow arrows in Figures 2 and 3b) that has been drawn into an inlet (45) in the side door (21) to an outside (31) of the vehicle (10). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the side door shown by Aoki to include a discharge port that discharges the air that has been drawn into the inlet to an outside of the vehicle, as taught by Honda Motor Co, to allow vehicle occupants to choose whether or operate the door air conditioner heating and cooling elements or discharge the air to the outside.  When the air is discharged and not recirculated and conditioned through the door air conditioner, the carbon footprint of the vehicle is reduced.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
The following prior art teaches vehicle center consoles with inlets or outlets located in the center console side surfaces:
Lecher et al. (U.S. Patent No. 6,123,377): see Figures 3 and 4
Wilson et al. (U.S. Patent No. 4,022,599): see Figure 2
Moore et al. (U.S. Patent No. 5,816,064): see Figures 1 and 2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/D. T./
Examiner, Art Unit 3762
03/24/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762